Citation Nr: 1715098	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-11 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obesity, claimed as secondary to the service-connected lumbosacral strain.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities prior to September       5, 2014.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from November 2001 to June 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in May 2008 and October 2008.  The former denied service connection for obesity and the latter denied entitlement to a TDIU.

The Veteran and his wife presented testimony at a personal hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  A transcript is of record.  The claims were remanded by the Board in September 2015 for additional development.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  Obesity is not a disease or injury for purposes of 38 U.S.C. § 1110 on a direct or secondary basis.

2.  The Veteran's last employer indicated his employment ended on May 14, 2008.

3.  For the period from May 15, 2008 through September 4, 2014, the Veteran's serviced connected disabilities as likely as not combined to render him unable to maintain gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for service connection for obesity have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2016); VAOPGCPREC 1-2017 (January 6, 2017).

2.  For the period from May 15, 2008 through September 4, 2014, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in March 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, post-service treatment records, records from the Social Security Administration, and VA examination reports.  A VA opinion has been obtained.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  More specifically, the Veteran was asked to provide the names and addresses of all medical care providers who had treated him for obesity, to include the facility where he underwent weight loss surgery; VA medical records were obtained; and a VA medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board notes that the Veteran did not respond to the request for information related to treatment for obesity, to include information on the facility where he underwent surgery.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may be established for disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) (2016).  Further,      a disability that is aggravated by a service-connected disability may be service  connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury. 38 C.F.R. § 3.310 (2016).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).

If a pre-existing disorder is "noted" on entering service, in accordance with 38 U.S.C.A. § 1153, the veteran has the burden of showing an increase in disability during service.  If the veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Green v. Derwinski, 1 Vet. App. 320 (1991).  "Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he became obese after injuring his back in service, and that his obesity is secondary to his service-connected lumbosacral strain.  The Veteran asserts that as a result of improper in-service treatment, he started gaining weight to the point where he reached 215-220 pounds.  He indicates that for his height, his weight should be less than 170 pounds.  The Veteran also reports that his discharge was based on unsatisfactory performance due to being overweight.  See February 2008 VA Form 21-4138.  In his September 2008 notice of disagreement, the Veteran reported that he was accepted into service because he was not overweight and that his condition started to manifest itself after his lower back problem.  

The Veteran testified in June 2015 that his weight was around 230 pounds at five      feet six inches in height and that the most he weighed was 325 pounds.  He indicated that before his back condition, he was able to do a lot and kept active five or six times a week.  The Veteran testified that once he injured his back in service, he started gaining a lot of weight and was kicked out of service as a result because he could not maintain the standard.  He asserted that he believed he weighed around 170 pounds when he entered service and was discharged weighing around 220 or 225 pounds.  

Service treatment records show that the Veteran weighed 190 pounds at the time of his February 2001 enlistment examination, at which time he denied recent gain or   loss of weight.  He appears to have lost some weight, weighing 176 pounds in August 2002, but was seen for problems with weight control in January 2003, at which time he weighed 187 pounds.  It was noted that he went on leave from January 6, 2003 until January 21, 2003, and "ate and did not PT."  It was noted that the Veteran was weighed at command and was 17 pounds over.  The Veteran was seen for weight control again in February 2003, at which time he weighed 187 pounds.  It was noted he had completed boot camp in February 2002 and his weight then was approximately 158 pounds.  He indicated that he had weighed 176 pounds before entering boot camp and was required to weigh 170 pounds maximum.  

The Veteran's weight was 198 pounds in September 2003; and 187 pounds in January 2004.  The Veteran was seen for initial evaluation for body composition program in September 2004, at which time it was noted he had failed weight standards and body fat percentage and that it was his second time on the program.  It was also noted that he had been overweight since adolescence and was interested in individual dietary counseling.  His weight at that time was 204 pounds.  The Veteran's weight was 205 pounds in December 2004.  The Veteran was seen in February 2005 in regards to his body composition.  It was noted that he had a history of being around 50 pounds out of standards for the U.S. Marine Corps weight; and that he was on remedial physical training from January 2003 to January 2004 and got back in standards, but had to         go back on due to weight gain secondary to lack of exercise and poor diet.  The Veteran's weight in February 2005 and March 2005, when he first sought treatment following his in-service low back injury, was 215 and 213 pounds, respectively.  

Service personnel records indicate that the Veteran was counseled in December 2003 regarding the fact that he had made reasonable progress in the Body Composition Program (BCP), but failed to reach his required body composition, such that he was granted a one-time extension of three months to meet the body composition standards.  He was counseled in September 2004 concerning reassignment to the BCP. The Veteran was counseled on February 1, 2005, prior to his back injury, regarding unsatisfactory performance while assigned to the BCP, specifically not meeting his weight/body fat reduction goal as prescribed by the medical officer due to insufficient effort.  The Veteran was informed by his Commanding Officer in May 2005 that he was recommended, but not eligible, for reenlistment because of weight control.  

In sum, the Veteran's service records reflect that the maximum acceptable weight for the Veteran was 170 pounds.  Clearly, then, his entrance examination noted the Veteran exceeded that maximum weight by 20 pounds.  Additionally, he had been counseled for excess weight several times prior to his February 2005 back injury.  He was 187 pounds in January 2003 when he was first seen for weight control.          In addition, the Veteran reported he had been overweight since adolescence in September 2004.  Thus, his contention that his weight problems did not arise until after his back injury is disproved by his service records.  Moreover, the February 1, 2005 counseling note indicated the Veteran was not putting forth sufficient effort in       the BCP program, which again was prior to his back injury.  

The post-service evidence in this case consists of VA treatment records, several VA examination reports, and records associated with the Veteran's VA vocational and rehabilitation file (which include functional capacity assessments).  The Veteran   has been assessed by VA with obesity.  He weighed 257 pounds in September 2005; 282 pounds in May 2006; 297 pounds in August 2006; 293 pounds in November 2006; 297 pounds in December 2006; 295 pounds in February 2007; 308 pounds in April 2007; 305 pounds in May 2007; 308 pounds in September 2007; 301.8 pounds in October 2007; 318 pounds in March 2012; 305.5 and 317 pounds in July 2012; 198.9 pounds in April 2013; 193.8 pounds in July 2013; 188.5 pounds in September 2013; 193.4 pounds in January 2014; 198 and 199.7 pounds in May 2014; 215 pounds in March 2015; and 231 pounds in June 2015.

A VA medical opinion was obtained in February 2016, at which time the Veteran's records were reviewed.  The examiner specifically discussed both in-service and post-service evidence pertinent to the Veteran's weight.  The examiner provided     an opinion that the Veteran's obesity is less likely than not proximately due to or the result of lumbosacral strain; that the Veteran's obesity existed prior to service; that the obesity was not permanently worsened during service; that the Veteran's obesity had permanently worsened due to the natural progression of the disease;   and that it is less likely than not that the Veteran's obesity was caused by or permanently worsened beyond natural progression (aggravated) by the limitations of activity due to his lumbosacral strain.  The examiner reported that among the various etiologies for the disease of obesity are lifestyle and diet and that obesity in adolescence is associated with severe obesity in adults.  The examiner also reported that the evidence reviewed supported the fact that this Veteran developed obesity prior to entering military service, while an adolescent, and the obesity continued throughout adulthood during military service, after military service, and was present to date.  Weight fluctuated according to level of physical activity and dietary habits, as noted during boot camp training and during periods of leave time.  Weight had continued to increase from 2013 to 2015, with a transient weight loss noted status post weight reduction surgery in August 2011.  

The examiner also noted that fluctuations in the Veteran's weight did not correlate specifically with the Veteran's low back condition.  The examiner explained that       the onset of low back pain began during military service and had fluctuated in pain intensity since then to the present.  The examiner also explained that the Veteran's level of physical activity had also fluctuated due to the chronic back pain, but there was lack of evidence to correlate changes in physical activity due solely to low     back pain specifically with weight gain.  The examiner determined that the Veteran would gain or lose weight according to other etiological factors related to the natural progression of obesity as a disease, to include diet, aging, surgical intervention, and variable physical activity.  The examiner concluded that it is more likely than not   that the Veteran's obesity had followed natural progression due to increased risks       of initial onset during adolescent, dietary factors, and level of physical activity decreasing with aging and sedentary lifestyle in his occupations and recently as            a student.  The examiner also concluded that excess intake of calories from any source, associated with a sedentary lifestyle, causes weight gain and obesity.  

This opinion was rendered after review of the claims file and examination of the Veteran, and is consistent with the Veteran's reports of weight problems since adolescence as well as the Veteran's weight on entrance examination.  This opinion, which stands uncontroverted in the record, is afforded high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While the Veteran believes that his obesity is related to service or to a service-connected disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as       to symptoms but not to provide medical diagnosis).  In this regard, the etiology of obesity is a matter not capable of lay observation, and requires medical expertise       to determine.  Thus, the Veteran's own opinion regarding the etiology of his current obesity is not competent medical evidence.  The Board finds the opinion of the February 2016 VA examiner to be significantly more probative than the Veteran's     lay assertions.

Here, the only medical opinion of record indicates the Veteran's obesity pre-existed service, was not aggravated beyond normal progression during service, was not caused by his service-connected lumbosacral strain, and was not aggravated beyond natural progression by his service-connected lumbosacral strain.  

Regardless, in January 2017, VA's Office of General Counsel (OGC) issued a precedential opinion addressing questions regarding whether obesity may be considered a "disease" for the purposes of service connection under 38 U.S.C.          §§ 1110 and 1131 and whether obesity may be considered a disability for purposes of secondary service connection.  In general, VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and therefore may not be service connected on a direct basis or secondary basis.  The opinion further held that because it occurs over an extended period of time, the onset of obesity cannot qualify as an in-service "event" for the purposes of establishing service connection.   

The precedent opinion recognized that several organizations, including the American Medical Association (AMA) and some Federal agencies, have stated that obesity is a disease, but noted these statements were made for a variety of purposes other than disability compensation.  It was noted that the AMA voted to recognize obesity as      a disease to advance obesity treatment and prevention, and that the decision was contrary to the recommendation of the AMA's Council on Science and Public Health.  The precedent opinion noted that while organizations and agencies that classify obesity as a disease reasonably may do so for purposes of promoting understanding, prevention, and treatment of conditions that jeopardize a person's health, it does not necessarily follow that obesity must be considered a disease for purposes of Title 38, United States Code as a matter of law.  Rather, the question of whether obesity should be considered a disease involves exercise of the gap-filling authority vested in VA under 38 U.S.C. § 501, which may include consideration of factual and policy considerations, such as whether there is general consensus that obesity is a disease    or continued divergence of opinion.  VAOPGCPREC 1-2017.

The General Counsel opinion concluded that VA's policy that obesity per se is not    a disease for purposes of establishing entitlement to service connection under 38 U.S.C. §§ 1110 and 1131, is consistent with governing statutes and General Counsel precedential decisions, and supported by a number of scientific authorities.  Id. 

The Board is bound by precedent opinions of VA's General Counsel.  38 C.F.R. § 19.5 (2016).  Thus, while the record shows that the Veteran is obese, obesity is not considered a disease or injury for which direct or secondary service connection may be granted.  Id.  Accordingly, as obesity or being overweight is not a disability for VA compensation purposes, the claim for service connection for obesity must be denied.  Brammer v. Brown, 3 Vet. App. 223 (1992).  

In reaching the above conclusions, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether    the veteran is unemployed or has difficulty obtaining employment, but whether    the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran     is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran filed his application for a TDIU on May 20, 2008.  The Veteran asserts that his service-connected depression, lower back and knee disabilities prevent him from securing or following any substantially gainful occupation.         He reported completing high school and two years of college.  Information from the Veteran's prior employer indicated he worked in customer service, and was employed from June 13, 2007 to May 14, 2008.  His employer indicated he left employment because he stated he was too disabled to work.

Effective September 5, 2014, a combined 100 percent rating for disabilities was in effect.  Thus, the question before the Board is whether the Veteran is entitled to a TDIU for the period of the claim prior to September 5, 2014.  During this period, service connection was in effect for depressive disorder (rated 70 percent), lumbosacral strain (rated 20 percent), patellofemoral syndrome of the right knee (rated 10 percent), patellofemoral syndrome of the left knee (rated 10 percent), tinnitus (rated 10 percent), and left index finger disability (rated 0 percent).  The combined evaluation during the period of the claim was 80 percent. 

A Functional Capacity Evaluation Report was conducted by VA's Vocational Rehabilitation and Employment (VR&E) Program in February 2007, at which time the Veteran attempted all tasks as requested, providing a guarded effort.  Throughout the evaluation, he reported experiencing continued tightness and tension in his low back area and only reported an aggravation of low back pain when standing and/or walking (not particularly when lifting from floor level).  At the end of the evaluation, the Veteran reported that he was still experiencing low back discomfort and pain without change from the pre-evaluation levels.  It was determined that the efforts provided during the evaluation only provided a fair reflection of his current maximal functional ability, given that the Veteran provided a guarded performance.  The examiner indicated that the Veteran may be able to perform at a higher level (lift    and carry heavier weights), but he did not demonstrate that ability during this evaluation.  The examiner determined that the effort provided by the Veteran during the evaluation indicated that he was fit to perform duties within the heavy (20-100 pound) category and that the Veteran demonstrated that he had the physical ability     to perform work duties within lifting, carrying, pushing and pulling up to 100 pounds (50 pounds frequent basis); use of awkward postures (bending, stooping, kneeling and crawling (avoiding repetitive or extensive use of these postures)); bending to, lifting from, and working at floor level (avoiding repetitive bending or extensive working    at this level)); and walking (including uneven surfaces and climbing), but requiring rest periods every 60 to 90 minutes.  The examiner also noted that the Veteran would be able to return to work performing suitable duties as listed and that he would be physically able to perform the regular duties expected of an architectural draftsman.  

On the December 2007 VA mental disorders examination, the examiner noted the Veteran experienced severe problems in most major areas of functioning including interpersonal, social, vocational and avocational. The examiner noted the Veteran was able to hold a job in a telemarking firm, which was considerably below his level of skills in someone who was a skilled aircraft mechanic.  

In February 2008, a psychological evaluation, to include ability and interest inventory, was requested.  See VA Form 28-8861.  The evaluation was conducted in March 2008.  In pertinent part, the Veteran reported graduating from high school in 2001   and being enrolled in college with a total of nine college hours, six of which were online courses.  The Veteran planned to change majors from architectural design to physical therapy by the end of the current semester.  Following detailed examination, to include administration of several tests, an Axis I diagnosis of major depressive disorder, single episode, moderate, was made; rule out pain disorder with associated physiological and psychological features.  The examiner reported that results of testing indicated that the Veteran had an average intellectual capacity and academic achievement; that he exhibited a broad interest within the healthcare field, ranging from a technical specialist to professional service careers; and that his cognitive profile suggested that he would be academically challenged, requiring educational support (tutoring) for an advanced educational degree such that it was recommended that he receive career counseling regarding pursuit of an associate's degree or vocational training in an area of interest and that counseling should also address       his physical limitations and explore future accommodations for his back injury to prevent re-injury.  It was difficult for the examiner to determine the extent to which the Veteran's back injury had affected his physical and mental functioning; further evaluation regarding his functional capacity was suggested to determine the extent in which he was able to participate and the appropriate occupational recommendations.  See VR&E records.  

Records obtained from the Social Security Administration reveal that the Veteran is receiving disability benefits due to primary diagnosis of major depressive disorder and secondary diagnosis of unspecified backache.  A March 2009 functional capacity assessment documents that the Veteran was unable to complete a normal work week without interruptions from his psychiatric disorder.  See Form SSA-4734-F4-SUP.

In an October 2010 memorandum regarding the Veteran's extension to entitlement for vocational rehabilitation, it was noted that he had previously used 48 months and that his present degree program began on January 8, 2009.  His present degree program was to obtain a degree in the pre-pharmacy program, which was a reasonable feasible goal and was consistent with his aptitudes, interests and abilities.  It was also noted that the Veteran had no entitlement remaining.  In the discussion section, it was reported that the Veteran originally began with the program goal of drafter; however, due to ongoing issues with his depression as well as adjusting to his medication, the plan was interrupted and the counselor scheduled reevaluation.  Once the Veteran's mental health was stabilized, he met with his counselor and his program was amended to case aide.  

The Veteran then met with his counselor again on January 23, 2009, for reevaluation purposes due to further aggravation of service-connected conditions.  It appeared     the Veteran again began to experience depression and that the previous counselor decided the Veteran could not pursue a career as a case aide, so the program goal was evaluated again.  The Veteran and previous counselor amended the program goal to pharmacist with the objective goal or completing the two year pre-pharmacy program.  It was determined that he required an additional 24 months of entitlement.  It was the counselor's opinion that the Veteran had had some setbacks; however, it would be in the best interest of the Veteran and Chapter 31 that he be granted the extension.  

In a June 2014 memorandum regarding the Veteran's extension to entitlement for vocational rehabilitation, it was recommended that training in excess of 48 months be approved, which was necessary to enable the Veteran to overcome a serious employment handicap and to acquire and maintain suitable employment.  It was noted that he had no entitlement remaining; that he was in interrupted status from May 2013 to June 2014 due to his counselor not agreeing with pharmacist training; that it had been agreed to assist the Veteran with training to become a pharmacy technician; and that the serious employment handicap was due to multiple      service-connected and nonservice-connected disabilities.  It was also noted            that circumstances necessitating the extension of training was beyond the      Veteran's control.  

In an undated letter received in June 2015, the Veteran's retired vocational and rehabilitation counselor wrote that he had continued to follow the Veteran's evolvement because they attend the same VA clinic.  The retired counselor wrote that the Veteran suffered from lower back and knee problems as well as depression and that his conditions were so severe that he had been on and off rehabilitation programs without end success.  The retired counselor indicated that the Veteran  had been unemployed since 2008 and his last stable employment was with the U.S. Marine Corps.  The retired counselor also reported that during the Veteran's period of rehabilitation when the counselor was still employed with VA, the Veteran was unemployed and in spite of every possible effort to get rehabilitated, he remained unemployed.  He then ceased all employment and rehabilitation efforts and it was not until August 2013 that he returned to seek services for possible independent living rehabilitation.  The retired counselor also stated that it was statistically unlikely the Veteran could be rehabilitated after five years of no employment activity.  

Upon review of the record and after resolving all doubt in the Veteran's favor, the Board finds that from May 15, 2008, the day after the Veteran was last employed, through September 4, 2014, the combined impact of the Veteran's service connected disabilities rendered him unemployable.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  


ORDER

Service connection for obesity is denied.  

For the period from May 15, 2008 through September 4, 2014, entitlement to TDIU is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


